

EXHIBIT 10.51

EMPLOYMENT AGREEMENT
Richard Barry


This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of December 10, 2012
(the “Execution Date”) by and between Toys “R” Us, Inc. (the “Company”) and
Richard Barry (the “Executive”).
WHEREAS, the Company previously entered into an employment agreement with
Executive on October 7, 2012 (the “Prior Agreement”) and desires to amend and
restate the Prior Agreement as set forth herein.
WHEREAS, as of the Execution Date, the Company desires to continue to employ
Executive and to enter into an agreement embodying the terms of such employment
and Executive desires to accept such employment and enter into such an
agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
1.Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company and designated indirect subsidiaries
of the Company (each, a “Subsidiary”), for a period commencing on October 7,
2012 (the “Commencement Date”) and ending on the first anniversary of the
Commencement Date (the “Initial Term”), on the terms and subject to the
conditions set forth in this Agreement. Following the Initial Term, the term of
Executive’s employment hereunder shall automatically be renewed on the terms and
conditions hereunder for additional one year periods commencing on each
anniversary of the last day of the Initial Term (the Initial Term and any annual
extensions of the term of this Agreement, subject to the provisions of Section 7
hereof, together, the “Employment Term”), unless either party gives written
notice of non-renewal at least 60 days prior to such anniversary.
2.    Position.
a.    During the Employment Term, Executive shall serve as the Executive Vice
President – Chief Merchandising Officer of each of the Company, Toys “R” Us –
Delaware, Inc. and any other indirect Subsidiaries that the Board of Directors
of the Company (the “Board”) designates (such entities collectively referred to
as the “TRU Group”). In such positions, Executive shall have such duties and
authority as determined by the Board and the board of directors of each
Subsidiary, as applicable (each, a “Subsidiary Board”) and commensurate with the
position of the Executive Vice President – Chief Merchandising Officer of a
company of similar size and nature to that of the TRU Group. During the
Employment Term, the Executive shall report to the Chief Executive Officer of
the Company (the “CEO”) and of each Subsidiary, as applicable or such other
persons as the Company may determine from time to time.

1



--------------------------------------------------------------------------------



EXHIBIT 10.51

b.    During the Employment Term, Executive will devote Executive’s full
business time and reasonable best efforts to the performance of Executive’s
duties hereunder and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere in
any material respect with the rendition of such services either directly or
indirectly, without the prior written consent of the CEO; provided that nothing
herein shall preclude Executive from continuing to serve on any board of
directors or trustees, advisory board or government commission which is listed
on Exhibit A attached hereto, or, subject to the prior approval of the CEO, from
accepting appointment to serve on any board of directors or trustees of any
business corporation or any charitable organization; provided in each case in
the aggregate, that such activities do not conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Section 8.
3.    Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $475,000, payable in substantially equal
periodic payments in accordance with the Company’s practices for other executive
employees, as such practices may be determined from time to time. Executive
shall be entitled to such increases in Executive’s base salary, if any, as may
be determined from time to time in the sole discretion of the Board, which shall
at least annually review Executive’s rate of base salary to determine if any
such increase shall be made. Executive’s annual base salary, as in effect from
time to time hereunder, is hereinafter referred to as the “Base Salary.”
4.    Annual Bonus. During the Employment Term, Executive shall be eligible to
earn an annual bonus award in respect of each fiscal year of the Company (an
“Annual Bonus”), in a target amount of up to 100% of Executive’s Base Salary
(the “Target Bonus”), payable upon the Company’s achievement of certain
performance targets established by the Board or any appropriate committee or
delegee thereof and pursuant to the terms of the Company’s incentive plan, as in
effect from time to time. Notwithstanding the foregoing, in the event the
Company’s performance exceeds such performance targets, Executive shall be
eligible to earn an Annual Bonus in an amount in excess of the Target Bonus, as
determined by the Board or any appropriate committee or delegee thereof in
accordance with the Company’s incentive plan, as in effect from time to time.
The Annual Bonus, if any, shall be paid to Executive not later than two and
one-half (2½) months after the end of the applicable fiscal year of the Company.
For fiscal year 2012, Executive’s bonus shall be prorated based upon the number
of actual days that Executive is employed as an Executive Vice President through
the fiscal year ending on or about January 31, 2013. For the time period during
fiscal year 2012 that Executive served as a Senior Vice President, Executive’s
bonus for that portion of the year shall be paid prorated and paid in accordance
with the Company’s bonus payouts for other similarly situated Senior Vice
Presidents.
5.    Employee Benefits; Perquisites; Business and Relocation Expenses.
a.    Employee Benefits. During the Employment Term, Executive and his spouse
and dependents, as applicable, shall be entitled to participate in the Company’s
welfare benefit plans and retirement plans, including, without limitation, the
Company’s 401(k) and supplemental executive retirement plans and medical, dental
and life insurance plans, as in effect

2



--------------------------------------------------------------------------------



EXHIBIT 10.51

from time to time (collectively, the “Employee Benefits”), on the same basis as
those benefits are or may be made available to the other senior executives of
the Company (other than benefits which have been terminated or for which
participation has been frozen). The Company shall be permitted to modify such
benefits from time to time consistent with any modifications that impact other
senior executives of the Company.
b.    Perquisites. During the Employment Term, Executive shall be entitled to
receive such perquisites as are made available to other senior executives of the
Company in accordance with the Company’s policies, as in effect from time to
time. Executive shall be entitled to not less than four (4) weeks of paid
vacation per year, which vacation shall be taken at such times as are reasonably
acceptable to the Company in light of the Company’s operations, Executive’s
performance of his duties, and in accordance with the terms of the Company’s
vacation policy, as in effect from time to time, applicable to Executive.
c.    Business Expenses. During the Employment Term, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with the Company’s
policies, as in effect from time to time, applicable to senior executive
officers of the Company.
6.    Equity. Executive shall continue to participate in the Company’s Amended
and Restated 2005 Management Equity Plan and shall participate in the Toys “R”
Us, Inc. 2010 Incentive Plan (collectively, the “Incentive Plans”) in accordance
with the policies and procedures of the Incentive Plans and any subsequent
plans.
7.    Termination. The Employment Term and Executive’s employment hereunder may
be terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 60 days’ advance written
notice of any resignation of Executive’s employment without Good Reason (as
defined in Section 7(c) below) (other than due to Executive’s death or
Disability). Notwithstanding any other provision of this Agreement, the
provisions of this Section 7 shall exclusively govern Executive’s rights upon
termination of employment with the TRU Group; provided, however, that nothing
contained in this Section 7 shall alter Executive’s or the Company’s rights with
respect to the Incentive Plans, which shall continue to govern Executive’s
equity holdings following any termination in accordance herewith.
a.    By the Company For Cause or By Executive Without Good Reason.
(i)    The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause (as defined below) and shall terminate
automatically upon Executive’s resignation without Good Reason (other than due
to Executive’s death or Disability); provided that Executive will be required to
give the Company at least 60 days’ advance written notice of such resignation.
(ii)    For purposes of this Agreement, “Cause” shall mean any of the following,
as determined by the CEO: (A) Executive’s willful failure to perform any
material portion of his duties; (B) the commission of any fraud,
misappropriation or misconduct by Executive that

3



--------------------------------------------------------------------------------



EXHIBIT 10.51

causes demonstrable injury, monetarily or otherwise, to the Company or an
affiliate; (C) the conviction of, or pleading guilty or nolo contendere to, a
felony involving moral turpitude; (D) an act resulting or intended to result,
directly or indirectly, in material gain or personal enrichment to the Executive
at the expense of the Company or an affiliate; (E) any material breach of
Executive’s fiduciary duties to the Company or an affiliate as an employee or
officer; (F) a violation of the Company’s Code of Ethical Standards, Business
Practices and Conduct or any other violation of a TRU Group policy; (G) the
failure by the Executive to comply, in any material respect, with the provisions
of Sections 8 and 9 of this Agreement; or (H) the failure by the Executive to
comply with any other undertaking set forth in this Agreement or any other
agreement Executive has with the Company or any affiliate or any breach by
Executive hereof or thereof if such failure or breach is reasonably likely to
result in a material injury to the Company or an affiliate.
(iii)    If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:
(A)        a lump sum payment of the Base Salary that is earned by Executive but
unpaid as of the date of Executive’s termination of employment, paid in
accordance with the Company’s payroll practices, but in no event later than
thirty (30) days following Executive’s termination of employment;
(B)        a lump sum payment of any Annual Bonus that is earned by Executive
but unpaid as of the date of termination for the immediately preceding fiscal
year, paid in accordance with Section 4 (except to the extent payment is
otherwise deferred pursuant to any applicable deferred compensation arrangement
with the Company);
(C)        reimbursement, within 30 days following submission by Executive to
the Company of appropriate supporting documentation, for any unreimbursed
business expenses properly incurred by Executive in accordance with the Company
policy referenced in Section 5(c) above prior to the date of Executive’s
termination; provided claims for such reimbursement (accompanied by appropriate
supporting documentation) are submitted to the Company within ninety (90) days
following the date of Executive’s termination of employment; and
(D)        such Employee Benefits, if any, as to which Executive may be entitled
under the employee benefit plans of the Company (the amounts described in
clauses (A) through (D) hereof being referred to as the “Accrued Rights”).
Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.
b.    Disability or Death.

4



--------------------------------------------------------------------------------



EXHIBIT 10.51

(i)    The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company upon the Executive’s
Disability. For purposes of this Agreement, “Disability” shall mean the
determination that the Executive is disabled pursuant to the terms of the
Company’s long term disability plan.
(ii)    Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive:
(A)        the Accrued Rights; and
(B)        a pro rata portion of the Annual Bonus, if any, that Executive would
have been entitled to receive pursuant to Section 4 hereof for such year based
upon the Company’s actual results for the year of termination and the percentage
of the fiscal year that shall have elapsed through the date of Executive’s
termination of employment, payable to Executive pursuant to Section 4 had
Executive’s employment not terminated.
Following Executive’s termination of employment due to Executive’s death or
Disability, except as set forth in this Section 7(b)(ii), Executive or his
estate, as applicable, shall have no further rights to any compensation or any
other benefits under this Agreement.
c.    By the Company Without Cause or by Executive for Good Reason.
(i)    Executive’s employment hereunder may be terminated (A) by the Company
without Cause (which shall not include Executive’s termination of employment due
to his death or Disability) or (B) by Executive for Good Reason (as defined
below).
(ii)    For purposes of this Agreement, “Good Reason” shall mean, without the
consent of the Executive and other than in connection with a termination of the
Executive’s employment by the Company for Cause or due to Executive’s death or
Disability, (A) the failure of the Company to pay any undisputed amount due
under this Agreement; (B) a substantial reduction in Executive’s targeted
compensation level (other than a general reduction in base salary or annual
incentive compensation opportunities that affects all members of senior
management of the Company proportionally) or (C) notice by the Company pursuant
to Section 1 that it is not extending the Employment Term. Notwithstanding the
foregoing, any termination by Executive for Good Reason may only occur if
Executive provides a Notice of Termination (as defined in Section 7(d)) for Good
Reason within 45 days after Executive learns (or reasonably should have learned)
about the occurrence of the event giving rise to the claim of Good Reason.
Notwithstanding the foregoing, resignation by Executive shall not be deemed for
“Good Reason” if the basis for such Good Reason is cured within a reasonable
period of time (determined in light of the cure appropriate to the basis of such
Good Reason), but in no event more than thirty (30) business days after the
Company receives the Notice of Termination specifying the basis of such Good
Reason.

5



--------------------------------------------------------------------------------



EXHIBIT 10.51

(iii)    If Executive’s employment is terminated by the Company without Cause
(excluding by reason of Executive’s death or Disability) or by Executive for
Good Reason, Executive shall be entitled to receive:
(A)        the Accrued Rights;
(B)        a pro rata portion of the Annual Bonus, if any, that Executive would
have been entitled to receive pursuant to Section 4 hereof for such year based
upon the Company’s actual results for the year of termination and the percentage
of the fiscal year that shall have elapsed through the date of Executive’s
termination of employment, payable to Executive pursuant to Section 4 had
Executive’s employment not terminated;
(C)    subject to Executive’s continued compliance with the provisions of
Sections 8 and 9 and Executive’s execution (and non-revocation) of a release of
all claims against the TRU Group in a form substantially similar to the
Separation and Release Agreement attached hereto as Exhibit B, an amount equal
to two (2) times the sum of (x) the Base Salary at the rate in effect
immediately prior to the date of Executive’s termination of employment and (y)
the target Annual Bonus, payable in twenty-four (24) equal monthly installments
following the Executive’s termination; provided, however, that the aggregate
amount described in this subsection (C) shall be in lieu of notice or any other
severance amounts to which the Executive may otherwise be entitled and shall be
reduced by any amounts owed by Executive to the Company or any affiliate; and
provided further, that if Executive’s termination of employment under this
Section 7(c) occurs within two (2) years after a Change in Control, Executive
shall be entitled to receive all of the foregoing payments and benefits as set
forth in this Section 7(c)(iii)(C) in a lump sum payment within sixty (60) days
following Executive’s termination of employment. For purposes of this Agreement,
“Change in Control” has the meaning ascribed to it in the Toys “R” Us, Inc. 2010
Incentive Plan; and
(D)        continuation of medical, dental and life insurance benefits (pursuant
to the same benefit plans as in effect for active employees of the Company),
with Executive paying a portion of such costs as if Executive’s employment had
not terminated, until the earlier to occur of (x) twenty-four (24) months from
the date of termination and (y) the date on which Executive commences to be
eligible for coverage under substantially comparable medical, dental and life
insurance benefit plans from any subsequent employer (the “Benefit Continuation
Period”); provided if such continued coverage is not possible under the general
terms and provisions of such plan(s) during such period, the Company shall pay
an amount to Executive each month equal to the Company’s cost of providing such
benefits to Executive as if Executive’s employment had not terminated (the
“Company Subsidy”). In order to facilitate such coverage, Executive and his
spouse and dependents, as applicable, in accordance with the Company’s policies
in effect at the time of Executive’s termination, shall agree to elect
continuation coverage in

6



--------------------------------------------------------------------------------



EXHIBIT 10.51

accordance with the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1986, as amended (“COBRA Coverage”) and the Company may satisfy its
obligations hereunder by paying a portion of the premiums required for such
COBRA Coverage. In the event that the Company, in its sole and absolute
discretion, determines at any time that the continued payment of Executive’s
COBRA premiums is in violation of the nondiscrimination rules set forth in
Section 105(h) of the Internal Revenue Code, which will result in a detrimental
tax result for Executive (taxability of Executive’s health benefits), the
Company reserves the right to discontinue such practice to the extent necessary,
and to thereafter pay to Executive the taxable Company Subsidy each month for
the remainder of the Benefit Continuation Period, less applicable withholding.
The medical, dental and life insurance coverage under this Section 7(c)(iii)(D)
provided in any one calendar year shall not affect the amount of benefits to be
provided in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. Executive’s rights pursuant to this Section
7(c)(iii)(D) shall not be subject to liquidation or exchange for another
benefit.
Following Executive’s termination of employment by the Company without Cause
(excluding by reason of Executive’s death or Disability) or by Executive for
Good Reason, except as set forth in this Section 7(c)(iii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.
d.    Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death or Disability)
shall be communicated by written Notice of Termination to the other party hereto
in accordance with Section 12(h) hereof. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.
e.     Board/Committee Resignation. Upon termination of Executive’s employment
for any reason, Executive agrees to resign, as of the date of such termination
and to the extent applicable, from the Board and any Subsidiary Boards (and any
committees thereof).
8.    Non-Competition.
a.    Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:
(i)    During the Employment Term and a twenty-four (24) month period commencing
on Executive’s termination of employment (the “Restricted Period”), Executive
will not, whether on Executive’s own behalf or on behalf of or in conjunction
with any person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise whatsoever (“Person”),
directly or indirectly:

7



--------------------------------------------------------------------------------



EXHIBIT 10.51

(A)    engage in any business that directly or indirectly is a “Competitive
Business.” For purposes of this subsection (A) a “Competitive Business” means,
with respect to the Executive at any time, any Person engaged wholly or in part
(directly or through one or more subsidiaries) in the retail sale or
distribution (including in stores or via mail order, e-commerce, or similar
means) of “Competing Products,” if more than one-third (1/3) of such Person's
gross sales for the twelve (12) month period preceding such time (or with
respect to the period after Executive’s termination date, as of such termination
date) are generated by engaging in such sale or distribution of Competing
Products. Without limiting the foregoing, the term “Competitive Business” shall
in any event include Wal-Mart, K-Mart/Sears, Target, Amazon.com, Buy Buy Baby,
Mattel, Hasbro, Tesco, Carrefour and any of their respective parents,
subsidiaries, affiliates or commonly controlled entities. For purposes of this
subsection (A) “Competing Products” means, with respect to the Executive at any
time, (1) toys and games, (2) video games, computer software for children, and
electronic toys or games, (3) juvenile or baby products, apparel, equipment,
furniture, or consumables, (4) wheeled goods for children, and (5) any other
product or group of related products that represents more than twenty (20)
percent of the gross sales of the Company and its subsidiaries for the twelve
(12) month period preceding such time (or with respect to the period after the
Executive’s termination date, as of such termination date);
(B)    enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;
(C)    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or
(D)    interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its affiliates.
(E)    Notwithstanding anything to the contrary in this Agreement, Executive
may, directly or indirectly own, solely as a passive investment, securities of
any Person engaged in a Competitive Business which are publicly traded on a
national or regional stock exchange or on the over-the-counter market or
privately held if Executive (x) is not a controlling Person of, or a member of a
group which controls, such Person and (y) does not, directly or indirectly, own
3% or more of any class of securities of such Person who is publicly traded or
privately held.
(ii)    During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

8



--------------------------------------------------------------------------------



EXHIBIT 10.51

(A)        solicit to leave the employment of, or encourage any employee of the
Company or its affiliates to leave the employment of, the Company or its
affiliates; or
(B)        hire any such employee (other than clerical or administrative support
personnel) who was employed by the Company or its affiliates as of the date of
Executive’s termination of employment with the Company or who left the
employment of the Company or its affiliates coincident with, or within one year
prior to, the termination of Executive’s employment with the Company.
(iii)    During the Restricted Period, Executive will not, directly or
indirectly, solicit to leave the employment of, or encourage to cease to work
with, as applicable, the Company or its affiliates any consultant, supplier or
service provider then under contract with the Company or its affiliates.
(A)     It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
(B)     This Section 8 is intended to supersede the non-competition and
non-solicitation provisions contained in Section 12.3 of the Company’s Amended
and Restated 2005 Management Equity Plan, as amended and restated.
9.    Confidentiality.
a.    Executive will not at any time (whether during or after Executive’s
employment with the Company), except when required to perform his or her duties
to the TRU Group, (x) retain or use for the benefit, purposes or account of
Executive or any other Person; or (y) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the TRU Group (other
than its professional advisers who are bound by confidentiality obligations),
any non-public, proprietary or confidential information --including without
limitation rates, trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals --
concerning the past, current or future business, activities and operations of
the Company and its subsidiaries and/or any third party that has disclosed or
provided any of same to the Company and its

9



--------------------------------------------------------------------------------



EXHIBIT 10.51

subsidiaries on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board.
b.    “Confidential Information” shall not include any information that is (x)
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (y) required by law or judicial process to be
disclosed; provided that Executive shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment; or (z) disclosed in connection with a litigation or
arbitration proceeding between the parties.
c.    Except as required by law or judicial process, Executive will not disclose
to anyone, other than Executive’s immediate family, legal and/or financial
advisors, the existence or contents of this Agreement; provided that Executive
may disclose to any prospective future employer the provisions of Sections 8 and
9 of this Agreement, provided they agree to maintain the confidentiality of such
terms.
d.    Upon termination of Executive’s employment with the TRU Group for any
reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned by the Company, its subsidiaries or
affiliates; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
the Company’s property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates or subsidiaries (whether
or not the retention or use thereof would reasonably be expected to result in a
demonstrable injury to the Company, its affiliates or subsidiaries), except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.
e.    Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the TRU Group any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
hereby indemnifies, holds harmless and agrees to defend the TRU Group and its
respective officers, directors, partners, employees, agents and representatives
from any actual breach of the foregoing covenant. During the Employment Term,
Executive shall comply with all relevant written policies and guidelines of the
Company and its subsidiaries and affiliates which have been made available or
disclosed to him, including regarding the protection of Confidential Information
and intellectual property and potential conflicts of interest. Executive
acknowledges that the Company and its subsidiaries and affiliates may amend any
such policies

10



--------------------------------------------------------------------------------



EXHIBIT 10.51

and guidelines from time to time, and that Executive remains at all times bound
by their most current version; provided, however, that Executive shall not be
bound by any such amendments unless and until Executive receives notice of such
amendments and copies thereof are made available or disclosed to him.
f.    The provisions of this Section 9 shall survive the termination of
Executive’s employment for any reason.
10.    Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 8 or 9 would be inadequate and the Company and its
subsidiaries and affiliates would suffer irreparable damages as a result of such
breach or threatened breach. In recognition of this fact, Executive agrees that,
in the event of such a breach or threatened breach, in addition to any remedies
at law, the Company, without posting any bond, shall be entitled to cease making
any payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.
11.    Arbitration. Except as provided in Section 10, any other dispute arising
out of or asserting breach of this Agreement, or any statutory or common law
claim by Executive relating to his employment under this Agreement or the
termination thereof (including any tort or discrimination claim), shall be
exclusively resolved by binding statutory arbitration in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association.
Such arbitration process shall take place in New York, New York. A court of
competent jurisdiction may enter judgment upon the arbitrator’s award. Each
party shall pay the costs and expenses of arbitration (including fees and
disbursements of counsel) incurred by such party in connection with any dispute
arising out of or asserting breach of this Agreement.
12.    Miscellaneous.
a.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to conflicts
of laws principles thereof.
b.    Entire Agreement/Amendments. This Agreement and the Incentive Plans
contain the entire understanding of the parties with respect to the employment
of Executive by the TRU Group. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein and therein.
This Agreement may not be altered, modified, or amended except by written
instrument signed by the parties hereto.
c.    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

11



--------------------------------------------------------------------------------



EXHIBIT 10.51

d.    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
e.    Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
devisee, legatee or other designee or, if there be no such devisee, legatee or
designee, to Executive’s estate. Any purported assignment or delegation by
Executive in violation of the foregoing shall be null and void ab initio and of
no force and effect. This Agreement may be assigned by the Company to a person
or entity which is an affiliate, and shall be assigned to any successor in
interest to substantially all of the business operations of the Company. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity. Further, the Company will require any successor (whether, direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets which is required by this Section
12(e) to assume and agree to perform this Agreement or which otherwise assumes
and agrees to perform this Agreement; provided, however, in the event that any
successor, as described above, agrees to assume this Agreement in accordance
with the preceding sentence, as of the date such successor so assumes this
Agreement, the Company shall cease to be liable for any of the obligations
contained in this Agreement.
f.    Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall not be subject to
set-off, counterclaim or recoupment, other than amounts loaned or advanced to
Executive by the Company or its affiliates, amounts owed by Executive under the
Incentive Plans, or otherwise as provided in Section 7(c) hereof. Executive
shall not be required to mitigate the amount of any payment provided for
pursuant to this Agreement by seeking other employment or otherwise and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Executive’s other employment
or otherwise.
g.    Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.



12



--------------------------------------------------------------------------------



EXHIBIT 10.51

If to the Company:
Toys “R” Us, Inc.
One Geoffrey Way
Wayne, New Jersey 07470
Attention: General Counsel

If to Executive:
To the most recent address of Executive set forth in the personnel records of
the Company.
h.    Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment agreement or other agreement
or policy to which Executive is a party or otherwise bound.
i.    Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates; provided, however, that the
Incentive Plans shall govern the terms and conditions of Executive’s equity
holdings in the Company, except as set forth in Section 8(c) hereof.
j.    Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, but only to the extent the Company requests such cooperation with
reasonable advance notice to Executive and in respect of such periods of time as
shall not unreasonably interfere with Executive’s ability to perform his duties
with any subsequent employer; provided, however, that the Company shall pay any
reasonable travel, lodging and related expenses that Executive may incur in
connection with providing all such cooperation, to the extent approved by the
Company prior to incurring such expenses. If Executive is entitled to be paid or
reimbursed for any expenses under this Section 12(j), the amount reimbursable in
any one calendar year shall not affect the amount reimbursable in any other
calendar year, and the reimbursement of an eligible expense must be made no
later than December 31 of the year after the year in which the expense was
incurred. Executive’s rights to payment or reimbursement of expenses pursuant to
this Section 12(j) shall expire at the end of 20 years after the Execution Date
and shall not be subject to liquidation or exchange for another benefit.
k.    Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

13



--------------------------------------------------------------------------------



EXHIBIT 10.51

l.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
m.    Compliance with Section 409A. This Agreement shall be interpreted and
administered in a manner so that any amount or benefit payable hereunder shall
be paid or provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable advice and regulations issued thereunder.
Notwithstanding anything in this Agreement to the contrary, to the extent that
any amount or benefit that would constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code would otherwise be payable or
distributable under the Agreement by reason of Executive’s termination of
employment, such amount or benefit will not be payable or distributable to
Executive by reason of such circumstance unless the circumstances giving rise to
such termination of employment meet any description or definition of “separation
from service” in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not affect the dollar amount or prohibit the
vesting of any amount upon a termination of employment, however defined. If this
provision prevents the payment or distribution of any amount or benefit, such
payment or distribution shall be made at the time and in the form that would
apply on the next earliest payment or distribution date or event specified in
the Agreement that is permissible under Section 409A.
Whenever in this Agreement the provision of a payment or benefit is conditioned
on Executive’s execution and non-revocation of a release of claims, such release
must be executed, and all revocation periods shall have expired, within 60 days
after the date of termination of Executive’s employment, failing which such
payment or benefit shall be forfeited. If such payment or benefit constitutes
non-exempt deferred compensation, and if such 60-day period begins in one
calendar year and ends in the next calendar year, the payment or benefit shall
not be made or commence before the second such calendar year, even if the
release becomes irrevocable in the first such calendar year.
Each payment of termination benefits under Section 7 of this Agreement,
including, without limitation, each installment payment and each payment or
reimbursement of premiums for continued medical, dental or life insurance
coverage under Section 7(c)(iii), shall be considered a separate payment, as
described in Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of
the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of
Executive’s termination of employment with the TRU Group Executive is a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent the imposition of any accelerated
or additional tax under Section 409A of the Code, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to

14



--------------------------------------------------------------------------------



EXHIBIT 10.51

Executive) until the date that is six months following Executive’s termination
of employment with the TRU Group (or the earliest date as is permitted under
Section 409A of the Code) and (ii) if any other payment of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payment or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board (but subject to the reasonable consent of the
Executive), that does not cause such an accelerated or additional tax or result
in an additional cost to the Company. The Company shall consult with Executive
in good faith regarding the implementation of the provisions of this Section
12(m); provided that neither the Company nor any of its employees or
representatives shall have any liability to Executive with respect thereto.
Notwithstanding anything herein to the contrary, this Section 12(m) shall not
apply to any payments or benefits due to Executive under the Incentive Plans.
[Signatures on next page.]















15



--------------------------------------------------------------------------------



EXHIBIT 10.51



IN WITNESS WHEREOF, the parties hereto have duly executed this amended and
restated Agreement as of the day and year first above written.


TOYS “R” US, INC.




By: /s/ David J. Schwartz______________
David J. Schwartz
Executive Vice President,
General Counsel and Corporate Secretary




EXECUTIVE






/s/ Richard Barry_____________________
Richard Barry

























16



--------------------------------------------------------------------------------



EXHIBIT A


None.

































1



--------------------------------------------------------------------------------




EXHIBIT B
SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (“Agreement”) is entered into as of this
___ day of __________________________, 20__, between TOYS “R” US, INC. and any
successor thereto (collectively, the “Company”) and Richard Barry (the
“Executive”).
The Executive and the Company agree as follows:
1.The employment relationship between the Executive and the Company and its
subsidiaries and affiliates, as applicable, terminated on
_________________________________ (the “Termination Date”).
2.    In accordance with the Executive’s Employment Agreement, Executive is
entitled to receive certain payments and benefits after the Termination Date.
3.    In consideration of the above, the sufficiency of which the Executive
hereby acknowledges, the Executive, on behalf of the Executive and the
Executive’s heirs, executors and assigns, hereby releases and forever discharges
the Company and its members, parents, affiliates, subsidiaries, divisions, any
and all current and former directors, officers, employees, agents, and
contractors and their heirs and assigns, and any and all employee pension
benefit or welfare benefit plans of the Company, including current and former
trustees and administrators of such employee pension benefit and welfare benefit
plans, from all claims, charges, or demands, in law or in equity, whether known
or unknown, which may have existed or which may now exist from the beginning of
time to the date of this Agreement, including, without limitation, any claims
the Executive may have arising from or relating to the Executive’s employment or
termination from employment with the Company and its subsidiaries and
affiliates, as applicable, including a release of any rights or claims the
Executive may have under Title VII of the Civil Rights Act of 1964, as amended,
and the Civil Rights Act of 1991 (which prohibit discrimination in employment
based upon race, color, sex, religion, and national origin); the Americans with
Disabilities Act of 1990, as amended, and the Rehabilitation Act of 1973 (which
prohibit discrimination based upon disability); the Family and Medical Leave Act
of 1993 (which prohibits discrimination based on requesting or taking a family
or medical leave); Section 1981 of the Civil Rights Act of 1866 (which prohibits
discrimination based upon race); Section 1985(3) of the Civil Rights Act of 1871
(which prohibits conspiracies to discriminate); the Employee Retirement Income
Security Act of 1974, as amended (which prohibits discrimination with regard to
benefits); any other federal, state or local laws against discrimination; or any
other federal, state, or local statute, or common law relating to employment,
wages, hours, or any other terms and conditions of employment. This includes a
release by the Executive of any claims for wrongful discharge, breach of
contract, torts or any other claims in any way related to the Executive’s
employment with or resignation or termination from the Company and its
subsidiaries and affiliates, as applicable. This release also includes a release
of any claims for age discrimination under the Age Discrimination in Employment
Act, as amended (“ADEA”). The ADEA requires that the Executive be advised to
consult with an attorney before the Executive waives any claim under ADEA. In
addition, the ADEA provides the Executive with at least 21

1



--------------------------------------------------------------------------------


days to decide whether to waive claims under ADEA and seven days after the
Executive signs the Agreement to revoke that waiver. This release does not
release the Company from any obligations due to the Executive under the
Executive’s Employment Agreement or under this Agreement, any rights Executive
has to indemnification by the Company and any vested rights Executive has under
the Company’s employee pension benefit and welfare benefit plans.
Additionally, in consideration of the foregoing, the Company agrees to release
and forever discharge the Executive and the Executive’s heirs, executors and
assigns from any claims, charges or demands, and/or causes of action whatsoever,
in law or in equity, whether known or unknown, which may have existed or which
may now exist from the beginning of time to the date of this Agreement,
including, but not limited to, any claim, matter or action related to the
Executive’s employment and/or affiliation with, or termination and separation
from the Company and its subsidiaries and affiliates; provided that such release
shall not release the Executive from any loan or advance by the Company or its
subsidiaries or affiliates, as applicable, a breach of Executive’s fiduciary
obligations under New Jersey state law or a breach under Section 8 or 9 of the
Executive’s Employment Agreement.
4.    This Agreement is not an admission by either the Executive or the Company
or its subsidiaries or affiliates of any wrongdoing or liability.
5.    The Executive waives any right to reinstatement or future employment with
the Company and its subsidiaries and affiliates following the Executive’s
separation from the Company and its subsidiaries and affiliates on the
Termination Date.
6.    The Executive agrees not to engage in any act after execution of the
Agreement that is intended, or may reasonably be expected to harm the
reputation, business, prospects or operations of the Company or its subsidiaries
or affiliates or their respective officers, directors, stockholders or
employees. The Company further agrees that it will engage in no act which is
intended, or may reasonably be expected to harm the reputation, business or
prospects of the Executive.
7.    The Executive shall continue to be bound by Sections 8 and 9 of the
Executive’s Employment Agreement.
8.    The Executive shall promptly return all Company and subsidiary and
affiliate property in the Executive’s possession, including, but not limited to,
Company or subsidiary or affiliate keys, credit cards, cellular phones, computer
equipment, software and peripherals and originals or copies of books, records,
or other information pertaining to the Company or subsidiary or affiliate
business.
9.    This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey, without reference to the principles of conflict
of laws. Exclusive jurisdiction with respect to any legal proceeding brought
concerning any subject matter contained in this Agreement shall be settled by
arbitration as provided in the Executive’s Employment Agreement.

2



--------------------------------------------------------------------------------


10.    This Agreement represents the complete agreement between the Executive
and the Company concerning the subject matter in this Agreement and supersedes
all prior agreements or understandings, written or oral. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
11.    Each of the sections contained in this Agreement shall be enforceable
independently of every other section in this Agreement, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Agreement.
12.    It is further understood that for a period of 7 days following the
execution of this Agreement in duplicate originals, the Executive may revoke
this Agreement, and this Agreement shall not become effective or enforceable
until the revocation period has expired. No revocation of this Agreement by the
Executive shall be effective unless the Company has received within the 7 day
revocation period, written notice of any revocation, all monies received by the
Executive under this Agreement and the Executive’s Employment Agreement and all
originals and copies of this Agreement.
13.    This Agreement has been entered into voluntarily and not as a result of
coercion, duress, or undue influence. The Executive acknowledges that the
Executive has read and fully understands the terms of this Agreement and has
been advised to consult with an attorney before executing this Agreement.
Additionally, the Executive acknowledges that the Executive has been afforded
the opportunity of at least 21 days to consider this Agreement.
The parties to this Agreement have executed this Agreement as of the day and
year first written above.
TOYS “R” US, INC.




By: _________________________
Name:
Title:




EXECUTIVE






/s/ Richard Barry_______________
Richard Barry





3

